EXHIBIT 10.2
Execution Copy
AMENDMENT TO CREDIT AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is executed and
delivered as of this 9th day of May 2008 among LASALLE BANK NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), the financial
institutions party hereto (the “Lenders”), AKORN, INC., a Louisiana corporation
(“Akorn”) and AKORN (NEW JERSEY), INC., an Illinois corporation (“Akorn New
Jersey”).
W I T N E S S E T H :
     A. The Administrative Agent, Akorn, Akorn New Jersey and the Lenders
entered into a Credit Agreement dated as of October 7, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings attributed to them in the Credit Agreement.
     B. The Companies have requested that the Administrative Agent and the
Required Lenders consent to certain terms of the Credit Agreement, subject to
the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto hereby agree as follows:
     1. Amendment. Upon the Effective Date (as defined below), the Credit
Agreement shall be amended by deleting in its entirety the definition of
“EBITDA” set forth in Section 1.1 of the Credit Agreement and inserting the
following in its place:
EBITDA means, for any period, Consolidated Net Income for such period plus
(a) to the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization for such period plus
(b) solely for the purposes of determining EBITDA for the Fiscal Year 2003, the
Decatur Add Back and the Refinancing Expense Add Back plus (c) solely for
determining EBITDA for the Computation Periods ending December 31, 2005 and
March 31, 2006, research and development expenditures during such Computation
Periods in an amount not to exceed $3,000,000 plus (d) solely for determining
EBITDA for the Computation Periods ending December 31, 2006 and March 31, 2007
(but subject to the condition that the Companies have Cash Equivalent
Investments at all times during each such applicable Computation Period equal to
or in excess of $5,000,000), research and development expenses during such
Computation Period in an amount not to exceed $10,000,000 plus (e) solely for
determining EBITDA for the Computation Period ending June 30, 2007, research and
development expenditures actually made during such Computation Period in an
amount not to exceed $15,000,000, so long as the Companies have Cash Equivalent
Investments (exclusive of any Cash Equivalent Investments attributable to or
representing the proceeds of Revolving Loans) at all times during each such
applicable Computation Period equal to or in excess of (x)

 



--------------------------------------------------------------------------------



 



if there were no Revolving Loans outstanding during such Computation Period,
$5,000,000, or (y) otherwise, the greater of (i) $5,000,000 and (ii) 50% of the
amount added pursuant to this clause (e) plus (f) solely for determining EBITDA
for the Computation Periods ending March 30, 2008, June 30, 2008, September 30,
2008 and December 31, 2008, the amount of the filing fee for a New Drug
Application actually paid in cash to the Food and Drug Administration by Akorn
on July 31, 2007, such amount not to exceed $896,000 and the amount actually
paid in cash by Akorn on October 22, 2007 in connection with securing exclusive
rights to certain intellectual property, such amount not to exceed $350,000.
     2. Representations and Warranties. To induce the Administrative Agent and
the Lenders to execute this Amendment, each Company jointly and severally
represents and warrants to the Administrative Agent and the Lenders as follows:
     (a) Each Company is in good standing under the laws of its jurisdiction of
formation and in each jurisdiction where, because of the nature of its
activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.
     (b) Each Company is duly authorized to execute and deliver this Amendment
and is duly authorized to perform its obligations hereunder.
     (c) The execution, delivery and performance by the Companies of this
Amendment do not and will not (i) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (ii) conflict with (A) any
provision of law, (B) the charter, by-laws or other organizational documents of
any Company or (C) any agreement, indenture, instrument or other document, or
any judgment, order or decree, which is binding upon any Company or any of its
properties or (iii) require, or result in, the creation or imposition of any
Lien on any asset of any Company.
     (d) This Amendment is the legal, valid and binding obligation of each
Company, enforceable against such Company in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting enforceability of
creditors’ rights generally and to general principals of equity.
     (e) The representations and warranties in the Loan Documents (including but
not limited to Section 9 of the Credit Agreement) are true and correct in all
material respects with the same effect as though made on and as of the date of
this Amendment (except to the extent stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct as
of such earlier date).
     (f) No Event of Default or Unmatured Event of Default has occurred and is
continuing.

-2-



--------------------------------------------------------------------------------



 



     3. Conditions to Effectiveness. The effectiveness of this Amendment is
conditioned upon the execution and delivery of this Amendment by each Company,
the Administrative Agent and the Required Lenders. The date on which such event
has occurred is the “Effective Date”.
     4. Affirmation. Except as specifically provided in this Amendment, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver or forbearance of any Unmatured Event of Default or Event of Default or
any right, power or remedy of the Administrative Agent or any Lender under the
Credit Agreement or any of the other Loan Documents, or constitute a consent,
waiver or modification with respect to any provision of the Credit Agreement or
any of the other Loan Documents, and the Company hereby fully ratifies and
affirms each Loan Document to which it is a party. Reference in any of this
Amendment, the Credit Agreement or any other Loan Document to the Credit
Agreement shall be a reference to the Credit Agreement as modified hereby and as
further amended, modified, restated, supplemented or extended from time to time.
This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement and the other Loan Documents.
     5. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute one instrument. Delivery of an executed
counterpart of this Amendment by facsimile shall be effective as delivery of an
original counterpart.
     6. Headings. The headings and captions of this Amendment are for the
purposes of reference only and shall not affect the construction of, or be taken
into consideration in interpreting, this Amendment.
     7. Further Assurances. Each Company agrees to execute and deliver, or cause
to be executed and delivered, in form and substance satisfactory to the
Administrative Agent and the Lenders, such further documents, instruments,
amendments and financing statements and to take such further action, as may be
necessary from time to time to perfect and maintain the liens and security
interests created by the Loan Documents.
     8. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO ILLINOIS
CHOICE OF LAW DOCTRINE.
     9. Acknowledgment. Each Company hereby waives, discharges and forever
releases the Administrative Agent and each of the Lenders, and each of said
Person’s employees, officers, directors, attorneys, stockholders and successors
and assigns, from and of any and all claims, causes of action, allegations or
assertions that either Company has or may have had at any time through (and
including) the date of this Amendment, against any or all of the foregoing,
regardless of whether any such claims, causes of action, allegations or
assertions are known to either Company or whether any such claims, causes of
action, allegations or assertions arose as a result of the Administrative
Agent’s or any Lender’s actions or omissions in connection with the Credit
Agreement, including any amendments or modifications thereto, or otherwise.

-3-



--------------------------------------------------------------------------------



 



[signature pages follow]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the day and year first above written.

             
 
                AKORN, INC.    
 
           
 
  By:   /s/ Jeffrey A. Whitnell    
 
           
 
  Title:   CFO    
 
                AKORN (NEW JERSEY), INC.    
 
           
 
  By:   /s/ Jeffrey A. Whitnell    
 
           
 
  Title:   CFO    
 
                LASALLE BANK NATIONAL ASSOCIATION,         as Administrative
Agent and Lender    
 
           
 
  By:   /s/ Patrick J. O’Toole    
 
           
 
  Title:   Senior Vice President    

